Case 1:18-cr-00470-LAK Document 41 Filed 08/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

em em RM Rg Re wee ee ee er eee ee eB ee ee ee ee re ee xX
UNITED STATES OF AMERICA,
~against- 18-cr-0470 (LAK)
JOSEPH PIERCE,
Defendant.
ee ee D6

ORDER

LEWIS A. KAPLAN, District Judge,

The New York City Department of Health and Mental Hygiene, and the
Commissioner thereof, is hereby

ORDERED, on or before September 1, 2021, to (a) provide the United Stattes
Attomey for the Southern District of New York with a certified copy of the death certificate of the
defendant, Joseph Pierce, who reportedly died on March 28, 2021, or (b) if it does not have any such
death certificate, provide said United States Attorney written confirmation of the fact that it does
not have any such certificate.

SO ORDERED.

Dated: August 4, 2021 [. A

Lewls 4.
United States Di ee Judge

 
